Citation Nr: 1141630	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  09-07 151A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a heart condition.

2.  Entitlement to service connection for a heart disorder, to include atrial fibrillation. 

3.  Entitlement to an increased initial rating for bilateral sensorineural hearing loss, evaluated as noncompensable prior to January 26, 2007, and as 10 percent disabling therefrom. 


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs




ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Navy from May 1969 to February 1973. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Baltimore, Maryland (RO).  That rating decision, awarded service connection for bilateral sensorineural hearing loss and tinnitus, assigning  noncompensable and 10 percent evaluations, respectively, effective February 12, 2007.  The RO also declined to reopen a previously denied claim of service connection for a heart disorder.  

The Veteran initiated an appeal to the assigned effective date for grant of service connection for tinnitus.  In a March 2009 rating decision, the RO awarded an earlier effective date of January 26, 2007.  The Veteran did not submit a substantive appeal as to that issue, and it is no longer in appellate status.

The issue of entitlement to service connection for a heart disorder, to include atrial fibrillation, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a July 2010 correspondence, the Veteran expressed the desire to withdraw his appeal for an increased rating for bilateral sensorineural hearing loss. 

2.  In a May 2005 rating decision, the RO declined to reopen a previously denied claim for service connection for a heart condition; the Veteran did not timely appeal that decision and it is final. 

2.  Since the May 2005 rating decision, the Veteran submitted new and material evidence that relates to the unestablished fact of a current diagnosis of atrial fibrillation.  
  

CONCLUSIONS OF LAW

1.  The criteria for a withdrawal of the Veteran's substantive appeal on the issue of entitlement to an increased rating for bilateral sensorineural hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2011).

2.  The May 2005 rating decision that declined to reopen a previously denied claim for service connection for a heart condition became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).

3.  New and material evidence to reopen the previously denied claim for service connection for a heart condition has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Dismissal of Increased Rating Claim 

An appeal consists of a timely filed notice of disagreement in writing, and after a Statement of the Case has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200. 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Further, a substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b). 

The record reflects that the Veteran perfected an appeal with respect to the claim of entitlement to an increased rating for bilateral sensorineural hearing loss, initially granted in a July 2007 rating decision.  Thereafter, in a July 2010 correspondence, the Veteran stated that he wished to withdraw his appeal with respect to this claim.  See 38 C.F.R. § 20.204.  Accordingly, the claim will be dismissed. 

2.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Initially, it is noted that, specific to requests to reopen a previously-denied claim for service connection, VA must provide notice that describes the basis for the previous denial, as well as the reopening criteria and the criteria for establishing the underlying claim for service connection found to be unsubstantiated in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Here, given the Board's favorable disposition of the petition to reopen the previously-denied claim of service connection for a heart disorder, the Board finds that all notification and development actions needed to fairly adjudicate the appeal with regard to that issue have been accomplished.  Any lapse in duties to notify or assist has not prejudiced the claim.

3.  Application to Reopen a Previously Denied Claim 

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim of entitlement to service connection for a heart condition was originally denied in a May 2001 rating decision.  At that time, the RO determined that the evidence of record failed to show that the Veteran had a current heart condition that was incurred in or related to his period of service.  The Veteran did not appeal and that decision became final.  See 38 C.F.R. § 20.1103.  He sought to reopen his claim in February 2005, but the RO, in a May 2005 rating decision, determined that no new and material evidence had been received to reopen the previously denied claim.  The Veteran failed to timely final a notice of disagreement and that decision became final.  Id.  The RO found that the Veteran's January 2007 correspondence constituted a new application to reopen the previously denied claim and the claim has been continuously adjudicated thereafter. 

The evidence at the time of the last final rating decision in May 2005 included the Veteran's service treatment records, the report of an April 1973 VA general examination, private treatment records, and the Veteran's lay statements.  The service treatment records show normal cardiovascular evaluations prior at his March 1969 pre-induction examination and at his January 1973 separation examination.  None of the post-service private treatment records revealed any heart or vascular abnormalities.  The April 1973 VA examination showed normal findings.  

The Veteran also submitted a statement in conjunction with his February 2005 application to reopen the previously denied claim.  He reported that he first experienced an episode of irregular heartbeat, shortness of breath, fatigue and weakness during his period of service, but when he sought treatment in service he was told that he was in good health.  

Subsequent to the May 2005 rating decision, additional treatment records have been associated with the claims folder.  A July 2006 private treatment record from the medical center at John Hopkins University reflects a diagnosis of catecholamine-mediated atrial fibrillation.  At that time, the Veteran reported a 20-year history of atrial fibrillation, that had increased in frequency over time.   

The Board finds that the additional evidence received since the May 2005 rating decision relates to the unestablished fact necessary to substantiate the claim.  The record now shows that the Veteran has been diagnosed with catecholamine-mediated atrial fibrillation since the last final rating decision.  Further, the record now contains a more complete account of his continuity of symptomatology.  Such additional evidence is neither cumulative nor redundant, and it raises a reasonable possibility of substantiating the claim.  Thus, new and material evidence has been received pursuant to 38 C.F.R. § 3.156(a), and thereby meets the requirements to reopen.  On that basis, the claim for service connection is reopened.  38 C.F.R. § 3.156.  


ORDER

The appeal as to the denial of an increased initial rating for bilateral sensorineural hearing loss, evaluated as noncompensable prior to January 26, 2007, and as 10 percent disabling therefrom, is dismissed. 

New and material evidence having been received, the application to reopen a claim of service connection for a heart condition is granted.   


REMAND

As noted above, with regard to the claim for service connection for a heart disorder, VA has received additional evidence which is sufficient to reopen the Veteran's claim.  However, additional development is necessary prior to adjudication of the appeal on the merits.  

In an October 2011 informal hearing presentation, the Veteran's representative contends that not all service treatment records had been obtained.  During a July 2007 Decision Review Office hearing at the RO, the Veteran identified outstanding service hospital records from the medical facility at Mayport Naval Station in Jacksonville, Florida.  He reportedly sought treatment for symptoms of rapid heartbeat, shortness of breath, and fatigue.  The record reflects that the RO made a general attempt to obtain service treatment records from the National Personnel Records Center (NPRC) in July 2010, but it was unsuccessful.  It does not appear that the RO made a specific request to NPRC with the name of the facility and the date of the treatment.  

On remand, the agency of original jurisdiction (AOJ) should request such outstanding hospital records from any appropriate source, to include the identified hospitals directly and/or National Personnel Records Center, to ensure that all service treatment records are associated with the claims file.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

In addition, the record does not reflect that the Veteran has been afforded a VA examination in conjunction with his claim.  He has credibly reported that he first experienced symptoms of rapid heartbeat, shortness of breath, and fatigue, that were later associated with a diagnosis atrial fibrillation, during his period of service.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Here, a current diagnosis of atrial fibrillation is of record.  In light of the foregoing, the Board finds that the Veteran should be afforded a VA examination in order to obtain a medical opinion on the etiology of his claimed disorder.  See 38 U.S.C.A. § 5103A.

Prior to any examination, any pertinent, outstanding, medical treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, VA and private, who have treated him for the claimed heart disorder since service.  After securing any necessary authorizations, request copies of all indicated records which have not been previously secured and associate them with the claims folder.

2.  Request outstanding in-service hospital records from any appropriate source, to include the identified hospitals (as indicated above) directly and/or National Personnel Records Center, to ensure that all service treatment records are associated with the claims file.  All reasonable attempts should be made to obtain such records. 

3.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  Following the receipt of any records requested above, schedule the Veteran for a VA heart examination to determine the nature and likely etiology of his claimed disorder.  All indicated tests and studies should be performed and all findings reported in detail.  The claims folder must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

In the examination report, the examiner should first identify any diagnosed heart disorder.  Then, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that diagnosed heart disorder had an onset in service or is etiologically related to the Veteran's period of service.  

For purposes of the medical opinion sought, the examiner should specifically consider the following:

* The Veteran has provided credible lay statements that he first experienced episodes of rapid heartbeat, shortness of breath, and fatigue during his period of service and he has experienced similar episodes since that time.  

* The fact that symptoms or treatment may not have been documented during service or in the first post-service year is not fatal to a Veteran's claim for service connection, especially when other evidence may show a link to service.

A full rationale is requested for all opinions expressed by the examiner.  If the examiner is unable to provide a requested opinion, he or she should explain why.

5.  The RO/AMC should then readjudicate any claims that are on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC and provide the Veteran and his representative the requisite time period to respond.  The claims should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


